STATEMENT OF ADDITIONAL INFORMATIONMay 1, 2014, as revised or amendedAugust 1, 2014, September 1, 2014, October 1, 2014, January 1, 2015, January 21, 2015, February 1, 2015 and April 1, 2015This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only).The most recent annual report and semi-annual report to shareholders for each fund (other than Dreyfus International Small Cap Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Bond Funds, Inc. DBF Dreyfus Municipal Bond Fund DMBF DRTAX August 31st January 1st Dreyfus Intermediate Municipal Bond Fund, Inc. DIMBF DITEX May 31st October 1st Dreyfus Municipal Funds, Inc. DMF Dreyfus AMT-Free Municipal Bond Fund DAFMBF Class A/DMUAX August 31st January 1st Class C/DMUCX Class I/DMBIX Class Y/DMUYX Class Z/DRMBX Dreyfus BASIC Municipal Money Market Fund DBMMMF DBMXX August 31st January 1st Dreyfus High Yield Municipal Bond Fund DHYMBF Class A/DHYAX August 31st January 1st Class C/DHYCX Class I/DYBIX Class Y/DHYYX Class Z/DHMBX Dreyfus Municipal Money Market Fund, Inc. DMMMF DTEXX May 31st October 1st Dreyfus New Jersey Municipal Money Market Fund, Inc. DNJMMMF DNJXX November 30th April 1st Dreyfus New York AMT-Free Municipal Money Market Fund DNYAMTMF DNYXX May 31st October 1st Dreyfus New York Tax Exempt Bond Fund, Inc. DNYTEBF DRNYX May 31st October 1st GRP3-SAI-0415 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. DPCAMTMBF Dreyfus California AMT-Free Municipal Bond Fund DCAMTMBF Class A/DCAAX May 31st October 1st Class C/DCACX Class I/DCMIX Class Y/DCAYX Class Z/DRCAX Dreyfus Premier GNMA Fund, Inc. DPGNMAF Dreyfus GNMA Fund DGNMAF Class A/GPGAX April 30th September 1st Class C/GPNCX Class Z/DRGMX Dreyfus Stock Funds DSF Dreyfus International Equity Fund DIEF Class A/DIEAX September 30th February 1st Class C/DIECX Class I/DIERX Dreyfus International Small Cap Fund** DISCF Class A/DYAPX October 31st January 21st Class C/DYCPX Class I/DYIPX Class Y/DYYPX Dreyfus Small Cap Equity Fund DSCEF Class A/DSEAX September 30th February 1st Class C/DSECX Class I/DSERX Strategic Funds, Inc. SF Dreyfus Active MidCap Fund DAMCF Class A/DNLDX December 31st May 1st Class C/DNLCX Class I/DNLRX Dreyfus
